MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017	ME	144	
Docket:	   Ken-16-449	
Argued:	   May	10,	2017	
Decided:	  July	6,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                   AMY	B.	MILLS	
                                         	
                                        v.	
                                         	
                                 ROGER	M.	FLEMING	
	
	
SAUFLEY,	C.J.	

      [¶1]	 	 Amy	 B.	 Mills	 appeals	 from	 a	 judgment	 of	 divorce	 entered	 in	 the	

District	 Court	 (Augusta,	 Mathews,	 J.)	 on	 her	 complaint	 against	 Roger	 M.	

Fleming.	 	 Mills	 challenges,	 on	 constitutional	 grounds	 and	 as	 an	 abuse	 of	 the	

court’s	discretion,	a	provision	that	requires	each	parent	to	make	a	good	faith	

effort	to	transport	the	parties’	two	minor	children	to	specific	extracurricular	

activities	or,	alternatively,	to	provide	the	other	parent	a	right	of	first	refusal	to	

transport	the	children.		We	affirm	the	judgment.	

                                   I.		BACKGROUND	

      [¶2]		Amy	B.	Mills	and	Roger	M.	Fleming	are	the	parents	of	a	ten-year-old	

boy	and	an	eight-year-old	boy.		The	court	found	that	both	parties	are	“highly	

functional,	 dedicated[,]	 and	 effective	 parents.”	 	 “[T]he	 children	 are	 healthy,	
2	

well-behaved,	have	many	friends,	excel	at	school,	excel	in	their	activities	they	

participate	in,	and	generally	are	happy.”		“[O]n	most	matters	the	parents	agree	

and	 work	 very	 well	 together.”	 	 The	 parties	 disagree,	 however,	 about	 the	

children’s	 level	 of	 involvement	 in	 a	 developmental	 soccer	 league.	 	 Fleming	

wants	the	children	to	continue	in	the	developmental	soccer	league,	but	Mills	

objects	to	the	commitment	of	the	children’s	time.			

      [¶3]		Although	the	parties	were	able	to	resolve	almost	all	other	issues	in	

their	relatively	complex	divorce	in	an	agreement	to	be	incorporated	into	the	

divorce	 judgment,	 they	 were	 unable	 to	 reach	 an	 agreement	 regarding	 the	

soccer	program.		Following	a	contested	trial	on	this	issue,	the	court	specifically	

found	 that	 the	 soccer	 program	 is	 beneficial	 to	 the	 children’s	 “athletic	

development”	and	“social	maturity.”		The	court	further	found	that	the	children’s	

participation	in	soccer	had	not	harmed	them,	the	inconvenience	to	the	parents’	

schedules	is	offset	by	the	benefits	to	the	children,	and	it	is	in	the	children’s	best	

interests	to	continue	participating	in	the	program	and	“for	the	parents	to	work	

out	their	schedules	so	that	the	activity	may	continue.”			

      [¶4]	 	 The	 court	 awarded	 the	 parties	 shared	 parental	 rights	 and	

responsibilities	and	equal	residential	care.		The	judgment	further	provided	that,	

with	 respect	 to	 the	 children’s	 extracurricular	 activities,	 “unless	 otherwise	
                                                                                          3	

agreed	.	.	.	[e]ach	party	shall	make	a	good	faith	effort	to	get	the	children	to	their	

activities.”		If	the	parent	with	whom	the	children	are	residing	is	unable	to	take	

the	children	to	their	activities,	that	parent	“shall	provide	the	other	parent	with	

the	right	of	first	refusal	to	transport	and	assume	responsibility	for	the	children.”			

      [¶5]	 	 Mills	 filed	 a	 timely	 notice	 of	 appeal	 on	 September	 23,	 2016.	 	 See	

14	M.R.S.	§	1901	(2016);	M.R.	App.	P.	2(b)(3).		

                                   II.		DISCUSSION	

	     [¶6]		Mills	argues	that	the	provision	requiring	each	parent	to	transport,	

or	allow	the	other	parent	to	transport,	the	children	to	extracurricular	activities,	

even	 when	 the	 parent	 objects	 to	 the	 children’s	 participation,	 violates	 her	

constitutionally-protected	liberty	interest	in	the	care,	custody,	and	control	of	

her	children.		See	Pitts	v.	Moore,	2014	ME	59,	¶	11,	90	A.3d	1169;	see	also	Troxel	

v.	Granville,	530	U.S.	57,	65-66	(2000);	Conlogue	v.	Conlogue,	2006	ME	12,	¶	12,	

890	A.2d	691.	

      [¶7]		A	judgment	respecting	parental	rights	and	responsibilities	does	not	

implicate	 a	 parent’s	 fundamental	 right	 to	 parent	 unless	 it	 constitutes	 a	 state	

intrusion	on	that	right.		See	Rideout	v.	Riendeau,	2000	ME	198,	¶	20,	761	A.2d	

291.	 	 Such	 an	 intrusion	 may	 be	 found	 to	exist	 when	 a	 judgment	 directly	and	

substantially	 limits	 the	 parent’s	 decision-making	 authority	 and	 delegates	 an	
4	

aspect	of	parental	rights	and	responsibilities	to	a	third	party.		Karamanoglu	v.	

Gourlaouen,	2016	ME	86,	¶¶	24-27,	140	A.3d	1249;	Pitts,	2014	ME	59,	¶	17,	90	

A.3d	1169;	Conlogue,	2006	ME	12,	¶	16,	890	A.2d	691.	

      [¶8]		Courts	deciding	parental	rights	matters	are	regularly	called	upon	to	

resolve	 disputes	 when	 dedicated,	 loving,	 and	 fit	 parents	 are	 unable	 to	 reach	

agreement	 regarding	 their	 children’s	 participation	 in	 beneficial	 educational,	

sports,	 and	 community	 activities.	 	 Court	 resolution	 of	 such	 disputes,	 as	

occurred	 here,	 involves	 no	 state	 intrusion	 on	 the	 parties’	 right	 to	 parent.		

Pursuant	to	the	court’s	award	of	shared	parental	rights	and	responsibilities,	all	

decisions	 concerning	 the	 children	 remain	 within	 the	 parents’	 ultimate	

authority,	except	where	the	parents	cannot	agree.		Mills	and	Fleming	are	even	

free	by	agreement	to	discontinue	the	children’s	participation	in	soccer	at	any	

time,	 and	 they	 may	 create	 any	 transportation	 arrangement	 that	 they	 wish,	

without	interference	or	limitation.		It	is	only	when	the	two,	fit	parents	disagree	

that	the	court’s	order	is	needed	to	resolve	the	dispute.			

      [¶9]		The	necessary	court	resolution	of	the	parents’	dispute,	after	each	

parent	 was	 heard,	 does	 not	 substitute	 the	 court’s	 judgment	 for	 that	 of	 the	

parents;	 it	 merely	 reflects	 court	 resolution	 of	 a	 dispute	 that	 the	 parents	

themselves	 could	 not	 resolve.	 	 The	 judgment	 neither	 directly	 requires	 the	
                                                                                       5	

parties	 to	 continue—or	 discontinue—the	 children’s	 enrollment	 in	 soccer,	

should	both	parties	agree	on	either	option,	nor	does	it	delegate	any	aspect	of	

parental	 decision-making	 to	 a	 third	 party.	 	 Thus,	 the	 provision	 resolving	 the	

dispute	over	issues	related	to	the	children’s	participation	in	soccer	is	not	a	state	

intrusion	into,	and	does	not	infringe	upon,	their	shared	right	to	make	decisions	

concerning	their	children.		See	Karamanoglu,	2016	ME	86,	¶	26,	140	A.3d	1249.	

      [¶10]		When	fit	parents,	who	are	parenting	separately,	cannot	agree	on	

an	 aspect	 of	 their	 shared	 parenting	 responsibilities,	 and	 cannot	 agree	 on	 a	

nonlitigation-based	method	of	resolving	that	dispute,	the	court	must	undertake	

its	responsibility	to	adjudicate	the	facts	and	provide	a	resolution	to	the	dispute.		

Although	a	negotiated	resolution	by	caring	parents	holds	the	potential	for	the	

best	 outcome	 for	 the	 children,	 the	 court	 must	 act	 when	 the	 parents	 cannot	

resolve	their	dispute.		Absent	the	court’s	availability	for	that	dispute	resolution,	

the	uncertainty,	discord,	and	continued	stalemate	between	the	parents	would	

leave	 children,	 torn	 between	 those	 parents,	 in	 an	 untenable	 circumstance.		

Simply	 put,	 a	 court	 order	 that	 allows	 one	 parent	 to	 make	 the	 decision	 on	 a	

disputed	child-related	issue	does	not	violate	the	constitutional	rights	of	either	

parent.	
6	

       [¶11]	 	 The	 court’s	 findings	 and	 orders	 regarding	 the	 extracurricular	

activities	 here	 constitute	 no	 abuse	 of	 the	 court’s	 discretion.	 	 See	 Violette	 v.	

Violette,	 2015	 ME	 97,	 ¶	 30,	 120	 A.3d	 667.	 	 The	 court’s	 factual	 findings	

concerning	the	soccer	program	are	supported	by	testimony	and	other	evidence	

that	the	children	enjoy	the	program,	receive	athletic	and	social	benefits	from	

their	participation,	and	do	well	in	school	despite	their	commitment	of	time	to	

the	 program.	 	 See	 id.	 	 There	 is	 no	 indication	 that	 the	 court	 considered	 any	

impermissible	factor	or	inappropriately	gave	dispositive	weight	to	any	factor	

in	applying	the	best	interest	of	the	child	standard.		See	Knight	v.	Knight,	680	A.2d	

1035,	1038	(Me.	1996).	

       [¶12]		Although	Mills	disagrees	with	the	court’s	resolution	of	the	parties’	

disagreement	over	soccer,	the	decision	was	reasonable	and	was	based	on	the	

court’s	 findings,	 which	 were	 supported	 by	 evidence	 presented	 at	 trial.	 	 See	

Akers	v.	Akers,	2012	ME	75,	¶	5,	44	A.3d	311	(“[T]he	trial	court	will	often	be	

presented	 with	 circumstances	 where	 there	 is	 no	 ‘wrong’	 decision	 .	 .	 .	 .”).		

Further,	the	judgment	does	not	unreasonably	restrict	the	parties’	exercise	of	

their	 shared	 decision-making	 authority.	 	 See	 Violette,	 2015	 ME	 97,	 ¶	 31,	 120	

A.3d	 667.	 	 The	 court	 did	 not	 abuse	 its	 discretion	 in	 finding	 that	 continued	
                                                                                        7	

participation	 in	 soccer	 was	 in	 each	 child’s	 best	 interest,	 or	 in	 ordering	 the	

default	transportation	provision.	

         The	entry	is:	

                            Judgment	affirmed.		
	
	     	      	     	      	     	
	
Kristin	A.	Gustafson,	Esq.	(orally),	Gustafson	Family	Law,	Augusta,	for	appellant	
Amy	B.	Mills	
	
Theodore	H.	Irwin,	Jr.,	Esq.	(orally),	Irwin	Tardy	&	Morris,	Portland,	for	appellee	
Roger	M.	Fleming	
	
	
Augusta	District	Court	docket	number	FM-2014-486	
FOR	CLERK	REFERENCE	ONLY